DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
The amendment filed 6/23/2022 has been entered.  Claims 5, 6, 9, and 13 have been canceled.  New claim 17 has been added.  Claims 1-4, 7-8, 10-12 and 14-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10-12 recite the limitation “the surface of the anti-blocking layer” (emphasis added) in lines 1-2, however, given that the anti-blocking layer has two surfaces and that surface roughness properties (such as Ra, Rt, etc.) of intermediate surfaces, e.g. at an interface between adjacent layers, are often described and controlled in the art, the limitation lacks clear antecedent basis in the claims.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (WO2019/078069A1, please refer to the attached machine translation for the below cited sections).  Izumi teaches a gas barrier film for electronic devices such as a liquid crystal display or an organic electroluminescence display (reading upon instant claims 14-15; Paragraphs 0002 and 0134-0135), comprising a base material having a resin film (A) or base, with a hard coat layer on both surfaces of the resin base film directly or via other layers; and a gas barrier layer formed on at least one surface of the base material (Abstract).  Izumi teaches that the resin base film (A) preferably includes a hard coat layer (I) on a first surface of the resin base film and a hard coat layer (II) on a second surface of the resin base film, wherein the hard coat layer (I) has a maximum cross-sectional height (Rt) of 150nm or less and upon which the gas barrier layer is formed (Paragraphs 0015-0017), such that Izumi teaches a gas barrier film having the layer structure gas barrier layer/hard coat layer (I)/resin film (A)/hard coat layer (II) as specifically recited in Paragraph 0127.  Izumi teaches that the barrier layer is preferably formed from a polysilazane compound Paragraphs 0017, 0102, and 0110) reading upon the claimed “barrier layer is a polysilazane barrier layer” as in instant claim 1.
Izumi teaches that the hard coat layer (II) has a surface roughness (Rt) of 150-400nm and contains fine particles having an average particle size/diameter of 1-10 µm in an energy ray-curable resin (Paragraphs 0015-0017, 0070, and 0073-0074), particularly formed from polyfunctional (meth)acrylate compounds (Paragraphs 0037-0042), wherein by using an energy ray-curable resin containing the fine particles, the Rt can be easily adjusted within the above range and can prevent problems such as blocking when the film is wound (Paragraphs 0069-0070); thereby reading upon the claimed “anti-blocking layer comprises an acrylate unit and particles having an average particle diameter in a range from 5.5µm to 50µm” limitation as recited in instant claim 1.  Izumi teaches that each of the hard coat layers may have a thickness of 1.0 to 10 µm (Paragraphs 0015 and 0083) and that the thickness L of hard coat layer (II), reading upon the claimed anti-blocking layer, satisfies 1.0µm ≤ L < 10µm and L<D when an average particle diameter of the fine particles is denoted by D (µm), thereby reading upon the anti-blocking layer thickness of instant claim 1.  Izumi teaches that the energy ray-curable resin contains a polymerizable compound as a main component, preferably polymerizable compounds having (meth)acryloyl groups due to the high reactivity thereof (Paragraph 0039) and particularly polyfunctional (meth)acrylate compounds having two or more unsaturated bonds (Paragraph 0040), with suitable compounds listed in Paragraph 0041, wherein Izumi teaches that the polyfunctional acrylate compounds can be used singly or in combination of two or more (Paragraph 0041).  Izumi teaches that the polyfunctional (meth)acrylate compounds include di(meth)acrylates, tri(meth)acrylates, tetra(meth)acrylates, penta(meth)acrylates, and hexa(meth)acrylates; wherein among these, tetra- to hexa-functional (meth)acrylate compounds are preferred (Paragraph 0041), and hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a combination of tetra-functional and hexa-functional (meth)acrylate compounds, reading upon the claimed “acrylate unit comprises a polyfunctional acrylate unit with tetrafunctionality or less and a polyfunctional acrylate unit with more than tetrafunctionality”, respectively, for the hard coat layer (II) as the claimed anti-blocking layer, and given that Izumi clearly teaches a gas barrier film structure wherein the resin base film (A) is between the barrier layer and the hard coat layer (II), as noted above, such that the resin base film (A) reads upon the claimed “functional layer between the barrier layer and the anti-blocking layer” as in instant claim 1 and particularly “a base layer” as in instant claim 2, the claimed invention as recited in instant claims 1-2 and 14-15 (given the above LCD and/or OLED) would have been obvious over the teachings of Izumi given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claim 3, Izumi teaches that the polysilazane compound comprises a unit having the same formula as instantly claimed (Paragraphs 0110-0116) and hence the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Izumi.
With respect to instant claim 4, Izumi teaches that the thickness of an inorganic deposition film as the gas barrier layer as well as of a gas barrier layer containing a gas barrier layer is preferably 1 to 2000nm, more preferably 5 to 500nm; while the thickness of a polymer layer modified to from the gas barrier layer, e.g. modifying the surface of a polysilazane layer, is usually 20nm to 50 microns, more preferably 40nm to 500nm (Paragraphs 0102-0104), each reading upon the claimed barrier layer thickness and hence the claimed invention as recited in instant claim 4 would have been obvious over the teachings of Izumi.
With respect to instant claims 7 and 8, although Izumi provides a clear teaching of utilizing a combination of polyfunctional (meth)acrylate compounds including di, tri, and/or tetra-functional (meth)acrylates, with penta-functional and/or hexa-functional (meth)acrylates , and more particularly, a specific preference of utilizing tetra-functional to hexa-functional (meth)acrylates, singly or in combination, based upon Paragraph 0041 as discussed above, wherein the polymerizable compound(s) is present in 50% by mass or more as a solid content in the energy ray-curable resin (Paragraph 0039), Izumi does not specifically recite a content or weight ratio of the polyfunctional (meth)acrylate compounds as recited in instant claims 7-8.  However, given that Izumi teaches that the energy ray-curable resin may contain an optional cross-linking agent in a content of 1 to 10 parts by mass relative to 100 parts by mass of polymerizable compound to obtain a more excellent effect of the invention (Paragraph 0078), and that one having ordinary skill in the art before the effective filing date of the instant invention would clearly recognize that the higher functionality (meth)acrylate compounds would also serve the function of a crosslinking agent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a similar crosslinking content, e.g. 1 to 10 parts by mass, of the higher hexa-functional (meth)acrylate compounds with 100 parts by mass of the lower, e.g. tetra-functional (meth)acrylate compounds, thereby reading upon and/or suggesting the claimed weight ratio and weight contents as recited in instant claims 7-8.  Alternatively, given that the level of functionality is a known result-effective variable affecting the degree of crosslinking of the cured hard coat and thus the hardness thereof, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of each polyfunctional (meth)acrylate compound disclosed by Izumi to provide the desired hard coat properties for a particular end use, and hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 7-8 would have been obvious over the teachings of Izumi.
With respect to instant claim 16, Izumi teaches that the polysilazane gas barrier layer can be modified by implantation of ions such as oxygen (Paragraphs 0110-0123) reading upon the claimed “oxidized to convert a portion of the Si-N bonding units to Si-O” as instantly claimed (as evidenced by WO2010/107018, Entire document, which is referenced by Izumi at Paragraph 0121; see EP2410005A1, which is already of record, as an English translation of the WO document).
With respect to instant claim 17, as noted above, Izumi teaches that the thickness L of hard coat layer (II), reading upon the claimed anti-blocking layer, satisfies 1.0µm ≤ L < 10µm and L<D when an average particle diameter of the fine particles is denoted by D (µm).  Hence, Izumi clearly teaches a ratio of D/L of greater than 1.0, thereby encompassing the claimed A/B ratio of instant claim 17, and given that the average particle diameter of the fine particles may range from 1 to 10 µm as noted above, with working examples utilizing a ratio of 1.3 (Examples), the claimed invention as recited in instant claim 17 would have obvious over the teachings of Izumi.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (WO2019/078069, please refer to the attached machine translation for the below cited sections), as applied above to claims 1-4, 7-8, and 14-17, and in further view of Harada or Suzuki (US2015/0099094) assuming “the surface” refers to the surface facing away from the functional layer.  The teachings of Izumi are discussed above and although Izumi provides a clear teaching that the hard coat layer (II) provides anti-blocking properties, Izumi does not specifically disclose friction properties of the hard coat layer (II) as the anti-blocking layer as instantly claimed.  However, Harada teaches a similar optical barrier film that is also useful for a liquid crystal display as in Izumi, wherein the optical barrier film includes a matte layer that provides anti-blocking properties and improved scratch prevention, similar to the hard coat layer (II) taught by Izumi, wherein the matte layer comprises a binder resin, such as a radiation-curable acrylic resin, and fine particles having an average particle size of 0.5µm to 10µm, similar to Izumi, and particularly a coefficient of static friction of not larger than 0.3 and a maximum height roughness Rz of not less than 0.05µm to not larger than 8µm such that not only blocking with another member facing the matte layer is prevented but also there can be an optical film that is unlikely to undergo scratches on the surfaces of the matte layer and the other facing member (Harada: Entire document, particularly Abstract; Paragraphs 0013-0014 and 0039; Examples).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hard coat layer (II) as taught by Izumi with a static friction coefficient of not larger than 0.3 as taught by Harada to further improve the anti-blocking and scratch resistant properties of the invention taught by Izumi.  Alternatively, it is also noted that Izumi does refer to a static friction coefficient in describing prior art “Patent Document 2”, aka Suzuki, as setting the coefficient of static friction of one surface within a specific range with respect to the other surface such that blocking is less likely to occur (Izumi: Paragraph 0004), and although Izumi teaches that such a solution is not suitable for a gas barrier laminate where one of the outermost layers is a gas barrier layer given that the gas barrier layer cannot be roughened, one having ordinary skill in the art would have been motivated to utilize a similar static friction coefficient as described in Suzuki, e.g. between 0.35 to 0.8 (Suzuki: Abstract), when the anti-blocking hard coat layer is measured against a surface having a similar roughness as that of the barrier side surface taught by Suzuki, e.g. an arithmetic average roughness (Ra) of 8nm or less (Suzuki: Paragraph 0014) such as a smooth stainless steel surface as in the instantly claimed invention.  Hence, given that the teachings of Izumi in view of Harada or Izumi in view of Suzuki provide a clear teaching and/or suggestion of adjusting the static friction coefficient to provide the desired anti-blocking properties for a particular end use, with values falling with the claimed range, the claimed invention as recited in instant claim 11 would have been obvious over the teachings of Izumi in view of Harada or Izumi in view of Suzuki, and given that similar values for the kinetic friction coefficient to those for the static friction coefficient would have been obvious to one skilled in the art, the claimed invention of instant claim 12 would have also been obvious over the teachings of Izumi in view of Harada or Izumi in view of Suzuki.
Response to Arguments
Applicant’s arguments filed 6/23/2022 have been considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn in light of Applicant’s claim amendments and arguments filed 6/23/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 1, 2022